Exhibit 10.1

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDMENT dated as of June 28, 2013 (this “Amendment”) to the AMENDED AND
RESTATED EMPLOYMENT AGREEMENT dated as of December 15, 2008 (the “Employment
Agreement”) by and between Chindex International, Inc., a Delaware corporation
(the “Company”), and Roberta Lipson (“Employee”). Capitalized terms used but not
defined in this Amendment will have the same meaning as in the Employment
Agreement.

WHEREAS, the Company and Employee have entered into the Employment Agreement,
and, effective commencing on the date hereof, desire to amend the Employment
Agreement in the following respects;

NOW, THEREFORE, the parties agree to amend the Employment Agreement as follows:

1. Section 1(a) of the Employment Agreement is hereby amended by deleting
“December 31, 2013” and replacing it with “December 31, 2014” so as to extend
the term of the Employment Agreement to December 31, 2014.

2. Except as provided above, the Employment Agreement shall remain in full force
and effect.

3. This Amendment may be executed in two or more counterparts, each of which
will constitute an original, and all of which together will constitute one and
the same.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

/s/ Roberta Lipson

Roberta Lipson CHINDEX INTERNATIONAL, INC. By:  

/s/ Julius Y. Oestreicher

Name:   Julius Y. Oestreicher Title:   Chairman – Compensation Committee